Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
As per Claim 22, the claim is drawn to a computer readable medium. However, according to the specification, Application define computer readable medium (See specification Para 114) i.e., any connection is properly termed a computer-readable medium. For example, if the software is transmitted from a website, server, or other remote source using a coaxial cable, fiber optic cable, twisted pair, digital subscriber line (DSL), or wireless technologies such as infrared (IR), radio, and microwave, then the coaxial cable, fiber optic cable, twisted pair, DSL, or wireless technologies such as infrared, radio, and microwave are included in the definition of medium. Disk and disc, as used herein, include compact disc (CD), laser disc, optical disc, digital versatile disc (DVD), floppy disk, and Blu-ray® disc where disks usually reproduce data magnetically, while discs reproduce data optically with lasers. Thus, in some aspects computer-readable media may comprise non-transitory computer-readable media (e.g., tangible media). In addition, for other aspects computer-readable media may comprise transitory computer-readable media (e.g., a signal). Combinations of the above should also be included within the scope of computer-readable media. A computer readable medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. By defining the claimed limitation of what part of computer readable medium as being transitory medium and further mentioning what cannot be non-transitory make the claim fall within one of the four statutory classes of 35 U.S.C  § 101. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 15 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”. Claim(s) 1, 8, 15 and 22  are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper for example receiving, the validity information of the first information is used for indicating an applicable. The apparatus and the method claims 1, 8, 15 and 22 recites limitation, “receiving at least one UE radio capability identifier (URCID) assigned by a first public land mobile network (PLMN); and taking one or more actions to delay or avoid updating the URCID when moving to a second PLMN in a same registration area as the first PLMN.”. Since the claims are directed to a process and a machine, which is one of the statutory categories of the invention (Step 1: YES). The claim is then analyzed to determine whether it is directed to any judicial exception. For example the claim 1, 1, 8, 15 and 22, recited in the claim is no more than an abstract idea i.e., mental process of estimating, etc. (Step 2A: Prong One Abstract Idea=Yes). The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no additional elements that would integrate the abstract idea into a practical application (Step 2A: Prong Two Abstract Idea=Yes). Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of receiving, selecting and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than the abstract idea. Therefore, the claim does not amount to significantly more than the abstract idea itself (Step 2B: No). Accordingly, the claim is not patent eligible. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the select step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the electronic is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 13-15, 20-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over ALNÅS et al (20220078605) in view of ALNÅS-329 (20210250890).
Regarding claim 1, ALNÅS et al discloses, a method for wireless communications by a user equipment (abstract, fig. 1-4), comprising: 
receiving at least one UE radio capability identifier assigned by a first public land mobile network (¶ 0063, 0072-0073); and  taking one or more actions to delay (see fig. 4, steps 409-416 for delay) or avoid updating the URCID when moving (connection initiation includes determining handover initiation of the UE from the first access node to the second access node) to a PLMN in a same registration area (see fig. 1, access node 20 and 30 has same registration area) as the PLMN (¶ 0076-0086, fig. 1 and 4).
ALNÅS et al does not specifically disclose moving to a second PLMN in a same registration area as the first PLMN.
In the same field of endeavor, ALNÅS-329 discloses, moving to a second PLMN in a same registration area as the first PLMN (¶ 0058-0059, fig. 1). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of ALNÅS et al by specifically adding feature in order to enhance system performance to the method provides a more effective handling of UE capability information, resulting in minimized requirements for data storage and network transmission of UE capability information as taught by ALNÅS-329.
Regarding claim 6, 13, 20, 27, ALNÅS et al discloses, wherein: the UE is assigned at least first and second URCIDs through different registration procedures, each corresponding to a different radio capability setting; and UE signals the first URCID in a registration request (¶ 0076-0086, fig. 1 and 4).
Regarding claims 7, 14, 21, 28, ALNÅS et al discloses, wherein the UE signals the second URCID in a service request, as a request to switch from the first URCID to the second URCID (¶ 0076-0086, fig. 1 and 4).
Regarding claim 8, ALNÅS et al discloses, an apparatus for wireless communications by a user equipment (UE), comprising: 
means for receiving at least one UE radio capability identifier (URCID) assigned by a first public land mobile network (¶ 0063, 0072-0073); and means for taking one or more actions to delay or avoid updating the URCID when moving (connection initiation includes determining handover initiation of the UE from the first access node to the second access node) to a PLMN in a same registration area (see fig. 1, access node 20 and 30 has same registration area) as the PLMN (¶ 0076-0086, fig. 1 and 4).
ALNÅS et al does not specifically disclose moving to a second PLMN in a same registration area as the first PLMN.
In the same field of endeavor, ALNÅS-329 discloses, moving to a second PLMN in a same registration area as the first PLMN (¶ 0058-0059, fig. 1). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of ALNÅS et al by specifically adding feature in order to enhance system performance to the method provides a more effective handling of UE capability information, resulting in minimized requirements for data storage and network transmission of UE capability information as taught by ALNÅS-329.
	Regarding claim 15, ALNÅS et al discloses, an apparatus for wireless communications by a user equipment (UE), comprising: a receiver configured to receive at least one UE radio capability identifier (URCID) assigned by a first public land mobile network (¶ 0063, 0072-0073); and at least one processor configured to take one or more actions to delay (see fig. 4, steps 409-416 for delay) or avoid updating the URCID when moving (connection initiation includes determining handover initiation of the UE from the first access node to the second access node) to a PLMN in a same registration area (see fig. 1, access node 20 and 30 has same registration area) as the PLMN (¶ 0076-0086, fig. 1 and 4). 
ALNÅS et al does not specifically disclose moving to a second PLMN in a same registration area as the first PLMN.
In the same field of endeavor, ALNÅS-329 discloses, moving to a second PLMN in a same registration area as the first PLMN (¶ 0058-0059, fig. 1). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of ALNÅS et al by specifically adding feature in order to enhance system performance to the method provides a more effective handling of UE capability information, resulting in minimized requirements for data storage and network transmission of UE capability information as taught by ALNÅS-329.
Regarding claim 22, ALNÅS et al discloses, a computer readable medium for wireless communication by a user equipment (UE), having instructions stored thereon for: 
receiving at least one UE radio capability identifier (URCID) assigned by a first public land mobile network (¶ 0063, 0072-0073); and taking one or more actions to delay (see fig. 4, steps 409-416 for delay) or avoid updating the URCID when moving to a PLMN in a same registration area (see fig. 1, access node 20 and 30 has same registration area) as the PLMN (¶ 0076-0086, fig. 1 and 4).
ALNÅS et al does not specifically disclose moving to a second PLMN in a same registration area as the first PLMN.
In the same field of endeavor, ALNÅS-329 discloses, moving to a second PLMN in a same registration area as the first PLMN (¶ 0058-0059, fig. 1). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of ALNÅS et al by specifically adding feature in order to enhance system performance to the method provides a more effective handling of UE capability information, resulting in minimized requirements for data storage and network transmission of UE capability information as taught by ALNÅS-329.
Claims 2-5, 9-12, 16-19 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over ALNÅS et al (20220078605) in view of ALNÅS-329 (20210250890) and Won (20210250890). 
Regarding claims 2, 9, 16 and 23, ALNÅS et al in view of ALNÅS-329 discloses in claim 1, further ALNÅS et al and ALNÅS-329 do not specifically disclose equivalent PLMNs. 
In the same field of endeavor, Won discloses, equivalent PLMNs (¶ 0192-0193 and 0351-0353). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of ALNÅS et al by specifically adding feature in order to enhance system performance to the communication network can employ edge computing thus the computing servers are communicatively, physically, computationally, and temporally closer to the communication device in order to reduce latency and data traffic congestion. The user equipment or network equipment configuration is improved as taught by Won.
Regarding claims 3, 10, 17 and 24, ALNÅS et al in view of ALNÅS-329 discloses in claim 1, further ALNÅS et al and ALNÅS-329 do not specifically disclose equivalent PLMNs. 
In the same field of endeavor, Won discloses, equivalent PLMNs (¶ 0192-0193 and 0351-0353). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of ALNÅS et al by specifically adding feature in order to enhance system performance to the communication network can employ edge computing thus the computing servers are communicatively, physically, computationally, and temporally closer to the communication device in order to reduce latency and data traffic congestion. The user equipment or network equipment configuration is improved as taught by Won.
Regarding claims 4, 11, 18 and 25, ALNÅS et al in view of ALNÅS-329 discloses in claim 1, further ALNÅS et al and ALNÅS-329 do not specifically disclose equivalent PLMNs. 
In the same field of endeavor, Won discloses, equivalent PLMNs (¶ 0192-0193 and 0351-0353). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of ALNÅS et al by specifically adding feature in order to enhance system performance to the communication network can employ edge computing thus the computing servers are communicatively, physically, computationally, and temporally closer to the communication device in order to reduce latency and data traffic congestion. The user equipment or network equipment configuration is improved as taught by Won.
Regarding claims 5, 12, 19 and 26, ALNÅS et al in view of ALNÅS-329 discloses in claim 1, further ALNÅS et al and ALNÅS-329 do not specifically disclose equivalent PLMNs. 
In the same field of endeavor, Won discloses, equivalent PLMNs (¶ 0192-0193 and 0351-0353). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of ALNÅS et al by specifically adding feature in order to enhance system performance to the communication network can employ edge computing thus the computing servers are communicatively, physically, computationally, and temporally closer to the communication device in order to reduce latency and data traffic congestion. The user equipment or network equipment configuration is improved as taught by Won.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643